Citation Nr: 1416419	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-38 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for service connected residuals of prostate cancer, status post prostectomy, currently evaluated as 40 percent disabling prior to September 7, 2010, and 60 percent disabling beginning September 7, 2010. 

2.  Entitlement to an initial compensable rating for service connected erectile dysfunction, secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which initially awarded the Veteran a 40 percent rating, effective June 10, 2009.  In November 2011, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 60 percent evaluation, effective September 7, 2010.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Board recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In an August 2012 notice of decision letter, the RO specifically recognized that the issue of entitlement to TDIU had been raised and the RO advised the Veteran that disposition of the issue was deferred pending resolution of the claim for a higher rating for the prostate disability.  (The RO granted service connection for a psychiatric disability secondary to the prostate disability and assigned a 70 percent rating.)  As the decision herein resolves the claim for a higher rating for the prostate disability, and the TDIU issue is clearly in the development stage at the RO, the TDIU issue will be decided by the RO in the first instance. 


FINDINGS OF FACT

1.  At a March 2012 Board hearing, the Veteran, through his representative, expressed a desire to withdraw from appellate consideration the issue of entitlement to an initial compensable rating for service connected erectile dysfunction; a transcript of the hearing is of record. 

2.  Regarding the period prior to September 7, 2010, the credible evidence of record shows that the Veteran's residuals of prostate cancer resulted in use of absorbent materials, which must be changed at most 2 times per day due to a voiding dysfunction.

3.  Regarding the period beginning September 7, 2010, the evidence of record shows that the Veteran's residuals of prostate cancer resulted in use of absorbent materials, which must be changed more than 4 times per day due to a voiding dysfunction; no renal dysfunction is shown by the medical evidence of record. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal as to the issue of entitlement to an initial compensable rating for service connected erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a disability evaluation in excess of 40 percent for residuals of prostate cancer, from January 10, 2009 to September 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

3.  The criteria for a disability evaluation in excess of 60 percent for residuals of prostate cancer, since September 7, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to an initial increased rating for residuals of prostate cancer status post prostectomy.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a July 2009 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in April 2011, and earlier in November 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The April 2011 and November 2009 VA examination reports are thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

During the March 2012 Board hearing, the Veteran expressly confirmed that he wished to withdraw from appeal the outstanding claim of entitlement to an initial compensable rating for service connected erectile dysfunction.  The Veteran's withdrawal appears in writing in the hearing transcript.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter. Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

III.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 60 percent for his residuals of prostate cancer.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In this case, the Veteran was initially assigned a 40 percent disability rating for residuals of prostate cancer in a November 2009 rating decision made effective the date of claim, June 10, 2009.  In a subsequent November 2011 rating decision, the RO increased the Veteran's disability rating to 60 percent effective 
September 7, 2010, the date of receipt of his substantive appeal. 

A 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted. Id.

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.

Private treatment records show that in December 2008, the Veteran underwent a prostatectomy for treatment of prostate cancer.  Follow up treatment records from physician, J.R.R, show that immediately following the procedure, the Veteran was "dry at night," though he did have some stress incontinence.  However, overall, the Veteran felt he was able to control his stream relatively well.  

April 2009 private treatment records from, J.R.R., reflect the Veteran was doing well with his return to continence.  The Veteran reported his incontinence during the daytime continued to improve, and he was down to one thin pad per day and often there was only a drop or two on it at the end of the day.  He reported dryness throughout the night.  A questionnaire completed by the Veteran in August 2009 indicated that one time within the last month, the Veteran had felt the need to urinate less than two hours after previously urinating.  He also indicated that twice during the last month he had found it difficult to postpone urination.  He further indicated that once in the last month, he got up to urinate between the time he went to bed at night until the time he got up in the morning.  The Veteran reported the same results in January 2010.  The Veteran similarly reported in August 2009 that he only wore one pad per day for protection.  

VA treatment records from October 2009 show treatment with a urologist for stress incontinence.  The Veteran stated that any kind of minimal to mild strenuous activity can cause incontinence.  The Veteran noted dribbling, daytime voiding intervals of less than one hour, and voiding twice per night.  The conditions required the constant use of appliance.

In November 2009, the Veteran underwent a VA examination complaining of urinary incontinence that required the use of 2 pads per day.  On examination, the examiner noted a pad inside the undergarment.  The Veteran denied a history of recurrent urinary tract infections (UTIs).  The Veteran reported that as a result of his cancer and physical problems, he retired from his occupation as a stair builder.  The Veteran reported that any kind of minimal to mild strenuous activity can cause urinary incontinence.  The Veteran denied a history of renal dysfunction or renal failure and none was identified on examination. 

March 2010 treatment records from J.R.R. indicate that, regarding the Veteran's prostate cancer, the prostate specific antigen (PSA) was undetectable.  In relation to frequency, urgency nocturia, J.R.R. noted the irritative symptoms had improved nicely with anticholinergic therapy.  A questionnaire completed by the Veteran at that time indicated that three times within the last month, the Veteran had felt the need to urinate again less than two hours after previously urinating.  He also indicated that twice during the last month he had found it difficult to postpone urination.  He further indicated that three times in the last month, he got up to urinate between the time he went to bed at night until the time he got up in the morning.  The Veteran similarly reported that he only wore one pad per day for protection.  

The Veteran's notice of disagreement through his representative was received in May 2010.

In his June 2010 Function Report submitted to the SSA, the Veteran stated that the residuals of his prostate cancer led to difficulty lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, or stair climbing.  He further noted that he had trouble with these activities due to his incontinence problem from the prostectomy, as well as arthritis and sciatica.

The Veteran's VA Form 9 was received on September 7, 2010.  

In an April 2011 VA examination, the Veteran stated that since his last VA examination, his condition had worsened, with increased urination.  He stated his urinary incontinence required him to use 5 to 6 pads per day.  The Veteran reported dribbling, daytime voiding intervals of less than 1 hour, and voiding 5 or more times per night.  The Veteran denied a history of recurrent UTIs.  The examiner diagnosed residuals of prostate cancer, with residuals of urinary incontinence.  The examiner also noted general systemic symptoms due to genitourinary disease, including fatigue with aging and back pain due to "DJD spine."  The Veteran reported that due to his prostate cancer, the Veteran had stopped working.  Further, he stated that due to the prostate cancer, he had moderate to severe effects on his usual daily activities, such as chores, shopping, exercise, bathing, dressing and toileting.  The Veteran denied a history of renal dysfunction or renal failure and none was identified on examination. 

In April 2011, J.R.R. submitted a letter stating that though the Veteran's PSA is undetectable, the Veteran experienced a postoperative increase in his nocturia, getting up now 3 to 4 times per night to void.  The letter also explained the Veteran had stress incontinence, which was not completely resolved, and requiring the Veteran to use 5 or more pads per day.

In May 2011, the Veteran submitted a statement in which he reported that numerous activities caused increased or sudden urination, requiring the use of 5 or more pads per day.  These activities included squatting, bending, or lifting, raising legs for comfort, coughing, lifting legs in the shower, tying shoes, sitting on the floor to play with grandchildren, fatigue, and most movement.

During a March 2012 Board hearing, the Veteran testified that prior to learning that he had prostate cancer, his health was very good.  He stated that after his prostate surgery, he discontinued working in construction due to leakage problems and exhaustion problems.  The Veteran testified that he wore absorbent pads since the surgery, and had to change them 5 to 6 times throughout the day.  He stated that the leakage problem was worse when squatting or lifting his legs.  The Veteran denied problems associated with a feeling of the constant need to urinate.  He described exhaustion, which in combination with the leakage problems, limited his exertion.  The Veteran also noted that since his surgery, his weight dropped from 240 or 250 pounds to 222 pounds.

Regarding the period prior to September 7, 2010, there is no credible evidence that the Veteran's residuals of prostate cancer warranted a rating in excess of 40 percent.  The only "appliance" the Veteran uses is absorbent pads.  The Veteran's representative's contention set forth in the April 2010 notice of disagreement and September 7, 2010 substantive appeal that the Veteran's rating should be 60 percent dating back to June 10, 2009 because the Veteran required the use of more than 4 absorbent pads per day is inconsistent with statements the Veteran made to his treating physicians and the 2009 VA examiner.  April 2009, August 2009, and March 2010 private treatment records from J.R.R. show the Veteran reported the use of 1 absorbent pad per day.  A November 2009 VA examination report shows the Veteran reported the use of 2 absorbent pads per day.  The representative did not reference any other specific evidence for the contention set forth.  The Board will rely on the statements made by the Veteran in the medical reports.  As stated above, requirement of absorbent materials which must be changed 2 to 3 times per day warrants a 40 percent rating.  38 C.F.R. § 4.115a.  Also, while the Veteran also reported complaints regarding frequency of voiding, the rating schedule provides that only the predominant area of dysfunction shall be considered for rating purposes.  The maximum rating for urinary frequency is 40 percent.  In a March 2012 letter, the representative further maintained that the Veteran should receive a 80 percent rating on account of the presence of lethargy, weakness, weight loss, and limitation of exertion.  As noted above, the medical evidence fails to show that the Veteran has renal dysfunction so the criteria for an 80 percent rating have not been met.  

Furthermore, the evidence does not support assignment of a disability rating in excess of 60 percent for the period beginning September 7, 2010.  The Veteran is already in receipt of the maximum 60 percent evaluation for voiding dysfunction.  As stated above, there is no evidence of renal dysfunction, so the Veteran is not entitled to a higher rating for renal dysfunction.  Last, the evidence suggests the Veteran's prostate surgery was successful, and the Veteran's PSA is undetectable.  See April 2009 letter from J.R.R.  As such, the Veteran is not entitled to a 100 percent rating for malignant neoplasms of the genitourinary system.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's residuals of prostate cancer is not inadequate.  The Veteran complains of frequent urination, nocturia, urinary incontinence, lethargy, weakness, weight loss, and limitation of exertion.  These are symptoms contemplated in the rating schedule.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected residuals of prostate cancer; thus, the schedular evaluations are adequate to rate the Veteran's residuals of prostate cancer.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

The Veteran has a staged rating based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the claim for entitlement to an initial compensable rating for service connected erectile dysfunction is dismissed.

A disability evaluation in excess of 40 percent for residuals of prostate cancer from January 10, 2009 to September 6, 2010, is denied.

A disability evaluation in excess of 60 percent for residuals of prostate cancer beginning September 7, 2010, is denied.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


